Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 1 of 7
       Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 2 of 7




2. All conditions precedent to the bringing of this action have been performed.



                                       PARTIES


3. The Plaintiff in this lawsuit is John Anthony Guadnola, a natural person, who resides in

   Oklahoma County, Oklahoma.

4. The Defendant in this lawsuit is Department of Education, Waialua High and

   Intermediate School located in Waialua Hawaii.

                                            VENUE


5. Plaintiff resides in Oklahoma County, the Venue is proper in the District Court for the

   Western District of Oklahoma.

                                   BACKGROUND

6. On October 27, 2017 I, John A Guadnola gave a letter to the registrar in the office of

   Waialua High and Intermediate School advising that I did not want any automated phone

   calls from the School other than voice communication. The letter stated the following:

                  To whom it concerns:

                          The emergency contact information/or Alxzander Guadnola is 808-

                  387-9088. This number is only provided as an emergency contact number

                  or a number that a teacher. counselor. may use for "voice " communication.

                  No other use of the cell number 808-387-9088 is authorized and any implied

                  permission is revoked. Thank you for your attention.

   The letter was placed into a file by the registrar and a hand written note was placed on the

   bottom of the letter, by the registrar that was kept on file at the school stated "'NO

                                            2
Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 3 of 7
Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 4 of 7
Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 5 of 7
Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 6 of 7
             Case 5:19-cv-01114-G Document 1 Filed 11/27/19 Page 7 of 7




John Anthony Guadnola
6920 S Main St #283
Wheatland, Oklahoma [73097]
Cell (808) 387-9088
Plaintiff


                  IN THE UNITED STATES DISTRICT COURT


                                                                                                  G
               FOR THE WESTERN DISTRICT OF OKLAHOMA

                                        C ·1r                              ... (   t .,:

                                                                             ��      :·1
                                             ..:'J,.
                                                       �1
                                                       �
                                                                           J.z.    S,u
John-Anthony: Guadnola                )
              Plaintiff�              ) Case No-------
                                      )
                                      ) COMPLAINT FOR VIOLATIONS OF
       Vs.                            ) THE TELEPHONE CONSUMER
                                      ) PROTECTION ACT 47 U.S.C. 227
                                      )
                                      ) SUMMONS
                                      )
HAWAII DEPARTMENT OF                  )
EDUCATION WAJALUA HIGH                )
AND INTERMEDIATE SCHOOL               )
                                       )
                Defendant,             )
                                       ) TRIAL BY JURY DEMANDED


                                CERTIFICATE OF SERVICE

       I, John-Anthony: Guadnola, the Plaintiff-Petitioner, certify that a copy of the Summons,

Complaint for Violations of the Telephone Consumer Protection Act 47 U.S.C 227 was placed in

the U.S. Mail on 11/27/2019, Certified Mail number 70191120000094910565, to HAWAll DOE

I WAJALUA HIGH AND INTERMEDIATE SCHOOL, QUEEN LILIUOKALANI

BUILDING, 1390 MILLER STREET, HONOLULU HAWAII 96813.




                                                        John-Anthony: Guadnola
